The opinion of the Court was delivered by
Smith, J.
The question, presented to this Court for their decision, in this case, is, whether the judgment of the 14th of December, 1819, in favour of Steven S. Stevens, to the use of James Noble, against Thomas Rhoads, for 700 dollars, ought to be paid, in preference to, or before the mortgage given by him to George Dearth, on the 10th of January, 1820. A majority of this Court, is of the opinion, that this case cannot be distinguished from the opinion of our courts, heretofore delivered on this subject. In Pennsylvania, it has been long settled, that the lien, created by judgments, extends beyond the limits of the common law, and that *111here, a judgment is a lien on every kind of equitable interest in land, — it is a lien, on every kind of right, vested in the debt- or at the time of the judgment, which can be sold, and on the venditioni exponas the sheriff sells and conveys all his right, whatever it may be.' So was the decision of this Court, in Carkhuff v. Anderson, 3 Binn. 4. This principle was afterwards followed up, by a very able Judge, when President of - the Court of Common Pleas of Bucks county, whose judgment on a writ of error, the Supreme Court of this state afterwards recognized and affirmed without hesitation, in the case of Ely v. Beaumont, 5 Serg. & Rawle, 124. And in the case of Richter v. Selin 8 Serg. & Rawle, 440, Judge Duncan, in delivering the opinion of this Court, repeats the same principle, when he says* a judgment binds every equitable interest which the debtor has ■at the time of the judgment. In the case before us, Rhoads had an equitable interest in the land on the 1st of April, 1816, when he made the first payment of 800 dollars to Johnston, according to his contract with him, under their written articles ; there was then at least, an inception of a title in him, such as a Court of Chancery would give effect to, and which might be bound ; and he afterwards, on the 10th of January, 1820, paid the whole of the purchase money, and received his deed from Johnston, and the equitable and legal title being thus completely united, the judgment attached and bound the united interest. But the eases in 4 Mass. Rep. 566, and 13 Mass. Rep. 51, have, in the course of the argument, been pressed upon our attention, as decisive of this case. In the first recited case, it appears, that a father conveyed land to his four sons, in fee simple, who by deed of the same date, mortgaged the land to the father, to secure the payment of a sum. of money, and also to maintain him for life, it was held, that the two deeds were parts of the same contract, and as taking effect at the same instant; — now a moment’s reflection, may teach us, that the case submitted to this Court, for its decision, is very different from the case cited. The deed from Johnston to Rhoads, and the mortgage from Rhoads to Dearth, were not signed and sealed on the same day, although delivered on the same day. The deed from Johnston to Rhoads was signed, sealed and acknowledged by Johnston and his wife, on the 2d of November, 1819; the 'deed from Rhoads/to Dearth, on the 10th of January, 1820. But they were not, as the deeds in the Massachusetts’ cases, executed under the same contract. The one from Johnston to Rhoads was executed, in pursuance of a contract between Johnston and Rhoads, entered into on the the 26th of September, 1815, of ' course long before the other, and to which contract, Dearth was no party, and of which, he, at the time of entering into it, had ■no knowledge; but the mortgage from Rhoads to Dearth was *112executed pursuant to an agreement made between Rhoads and Dearth, on the 10th of January, 1820, and to which, be it remembered, Johnston was no party; but he had constantly refused to make a deed to Dearth, or to any other than Rhoads' himself. It was therefore well observed, by the counsel for the plaintiff in error, that it cannot be said here, as the Court in Massachusetts said, that these two deeds are parts of one and the same contract, and between the same parties. And so in the other case in 13 Mass. Rep. 51, and in the case from 15 Johns. 458, in which it will he found, the deeds were at one and the same time, between the same parties, under one and the same agreement. To me, it is manifest, that Johnston delivered the deed he made to Rhoads, exclusively, under a contract between him and Rhoads, made many years before; — but that Rhoads made and delivered his deed to Dearth, under a contract exclusively between themselves, made on the 10th of January, 1820. The cases then, cited by the defendant in error, do not apply to this case, nor do they decide it. The case of Calhoun v. Snyder, in 6 Binn. 147, is supposed to militate against the decision we are about to make in this case. But it does not. We are not about to decide, that the judgment of Stevens to the use of Noble, is binding on after-purchased lands. The equitable interest of Rhoads in the land, which we decide to have been bound by this judgment, was acquired on the 1st of April, 1816, — the judgment was obtained on the 14th of December, 1819, this we think bound that interest ; indeed, in regard to that case, I say, with the late Judge Duncan, “The case has been decided, and the question is at rest, and I would not therefore be understood, as throwing out any thing, to undermine its authority.’5 The judgment of the Court of Common Pleas on the case stated, is therefore, to be reversed, and instead'thereof, judgment to be entered for the plaintiff, to recover of the defendant 850 dollars, with interest thereon, from the 1st of November, 1822, with costs of suit.